Citation Nr: 0625411	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-42 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 
2002, for the grant of service connection for residuals of 
cold injuries, with severe neuropathy of the feet and 
moderate neuropathy of the hands.

2.  Entitlement to an effective date earlier than May 17, 
2002, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from August 1942 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from April and July 2003 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The April 2003 rating decision granted service connection for 
residuals, including neuropathy, of cold injuries to the feet 
and hands and assigned a 30 percent disability rating for 
each foot and a 20 percent disability rating for each hand - 
all effective as of May 17, 2002.  The more recent July 2003 
rating decision granted a TDIU, also effective May 17, 2002.  
The veteran wants an earlier effective date.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  On May 17, 2002, the veteran, whose military service 
ended in December 1945, filed claims for service connection 
for residuals of cold injuries to his hands and feet.

3.  An April 2003 rating decision granted these claims for 
cold injury residuals involving the hands and feet; the RO 
also granted service connection for shin splints of the legs; 
the effective date for all of the grants was May 17, 2002.

4.  Because of his combined 80 percent rating, the RO sent 
the veteran a TDIU application (VA Form 21-8940) in April 
2003; he returned the application in June 2003.

5.  A July 2003 rating decision granted a TDIU, also 
effective May 17, 2002.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than May 17, 2002, for the grant of service connection for 
residuals - including neuropathy, of cold injuries to the 
feet and hands.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 
(2005).

2.  The criteria also are not met for an effective date 
earlier than May 17, 2002, for the grant of a TDIU.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent a VCAA letter in 
June 2002 explaining the type of evidence required to 
substantiate his initial claims for service connection, 
as well as indicating what evidence he was responsible for 
obtaining and what VA had done and would do in helping him 
obtain supporting evidence.  That letter did not apprise him 
of the evidence and information required to substantiate a 
claim for a TDIU (keeping in mind, however, that he had not 
yet filed that claim).  And in any event, since that claim 
was granted, that ultimately was nonprejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
And although the letter also did not notify the veteran that 
a schedular or extraschedular disability rating would be 
determined by applying relevant diagnostic codes in the 
rating schedule, this information was provided to him in the 
April 2003 rating decision.  Likewise, the October 2004 
statement of the case (SOC) apprised him as to how the 
effective dates for awards of service connection and TDIU are 
determined.  See also Huston v. Principi, 17 Vet. App. 195 
(2003) (the VCAA requires that VA advise the veteran that 
evidence of an earlier filed claim is needed to substantiate 
a claim for an earlier effective date).

Consequently, the October 2004 SOC also satisfied the VCAA 
notice requirements as expressed by the Court in Dingess.  
See Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.").

In the June 2002 VCAA letter, there was no specific mention, 
per se, of the "fourth element" discussed in Pelegrini II, 
but the letter nonetheless explained that the veteran should 
identify and/or submit any supporting evidence.  The content 
of the VCAA notice therefore substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

Also bear in mind the veteran was provided VCAA notice in 
June 2002, so before the RO's initial adjudication of his 
service connection claims in April 2003 and, as well, prior 
to the adjudication of his TDIU claim in July 2003.  
Therefore, this complied with the Pelegrini II and Mayfield 
requirement that VCAA notice, to the extent possible, precede 
the RO's initial adjudication.  The more recent October 2004 
SOC also provided the veteran with ample opportunity to 
respond with evidence showing his entitlement to an earlier 
effective date before his appeal was certified to the Board.  
See again Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating the VCAA requires that VA apprise the veteran 
that evidence of an earlier filed claim is needed to 
substantiate his claim for an earlier effective date).  He 
has not indicated, since the October 2004 SOC, that he has 
any additional relevant evidence to submit or that needs to 
be obtained.  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2005).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving a claim for higher compensation, including 
due to a TDIU, the effective date will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from that date; otherwise, the effective date is the date the 
claim is received.  See 38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2005).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

As already indicated, the veteran's service in the military 
ended in December 1945.  And unfortunately he did not file a 
claim for service connection for residuals of cold injuries 
to his feet and hands within one year of his discharge from 
service (i.e., by December 1946).  Instead, it was not until 
many decades later, on May 17, 2002, that he filed a claim.  
Service connection was subsequently granted in an April 2003 
rating decision, effective May 17, 2002, the date of receipt 
of his claim.

It was not until even more recently that the veteran filed 
the TDIU claim.  Indeed, the RO acted on its own accord in 
precipitating this claim after granting service connection 
for his cold injury residuals and shin splints.  Having 
determined that, since he had a combined 80 percent rating 
for these conditions, he might also be entitled to a TDIU, 
the RO sent him an application (VA Form 21-8940) 
in April 2003 with the rating decision in which service 
connection was awarded.  He completed the TDIU application 
and returned it to the RO in June 2003.  And a July 2003 
rating decision granted a TDIU and assigned an effective date 
of May 17, 2002, the date of receipt of his underlying claims 
for service connection.

In February 2004, the veteran filed a notice of disagreement 
(NOD) with the effective date assigned - both for the grant 
of service connection and the TDIU.  The RO sent him an SOC 
in October 2004, and he perfected his appeal to the Board in 
December 2004 by filing a timely substantive appeal (VA Form 
9).

In his NOD and VA Form 9, the veteran requested an effective 
date retroactive to February 2001 because that was when he 
became unable to work due to the severity of his service-
connected disabilities.  But even if indeed true, he did not 
actually file a claim with VA (either informal or formal) 
until more than one year later - on May 17, 2002, so 
regrettably this marks the effective date of his awards.  
There simply is no provision for payment of benefits from an 
earlier date based on a disorder's existence from a date 
previous to the actual receipt of the claim.  
This is especially true when, as here, there was more than a 
one-year lapse between the reported date of unemployability 
and the date of receipt of the eventual claim.  See 38 C.F.R. 
§ 3.400(b)(2).

And, in fact, the veteran's TDIU claim was only prompted by 
the RO granting service connection (with a combined rating to 
a sufficient level), suggesting he also might be entitled to 
a TDIU.  So even best case scenario, the effective date for 
both the underlying grant of service connection and the later 
grant of the TDIU can be no earlier than the date of receipt 
of his claim for service connection - May 17, 2002.  
See 38 C.F.R. § 3.400(b), (o).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claims, meaning the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than May 17, 2002, 
for the grant of service connection for residuals - 
including neuropathy, of cold injuries to the feet and hands 
is denied.

The claim for an effective date earlier than May 17, 2002, 
for the grant of a TDIU also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


